            IN THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF HAWAII

ROLAND I. KEHANO, SR.,    )        CIV. NO. 19-00018 SOM-KJM
#A0134841,                )
                          )        ORDER DENYING OBJECTIONS
         Plaintiff,       )
                          )
    vs.                   )
                          )
SCOTT HARRINGTON, et al., )
                          )
         Defendants.      )
_________________________ )

                  ORDER DENYING OBJECTIONS

     On February 6, 2019, this court dismissed this

action without prejudice to Plaintiff’s refiling with

concurrent payment of the filing fee, and warned

Plaintiff that the court would take no action on any

documents that he filed without such payment.         See

Dismissal Order, ECF No. 3, PageID #14.        The court

found that Plaintiff, a prisoner proceeding pro se, has

accrued three “strikes” pursuant to 28 U.S.C.

§ 1915(g),1 did not allege that he was in imminent

     1
        See, e.g., Kehano v. Pioneer Mill Co., No. 1:12-cv-00448
(D. Haw. Dec. 6, 2012) (dismissing for failure to state a claim),
App. No. 16-15129 (9th Cir. Mar. 8, 2016) (dismissed as
untimely); Kehano v. Espinda, No. 1:12-cv-00529 (D. Haw. Oct. 24,
2012) (dismissing for failure to state a claim) (no appeal
taken); Kehano v. State, No. 2:05-cv-02475 (D. Ariz. Sept. 8,
2005) (dismissing for failure to state a claim), aff’d, App. No.
danger of serious physical injury when he commenced

this action and therefore cannot proceed without

payment of the civil filing fee.       Id.; see also Andrews

v. Cervantes, 493 F.3d 1047, 1053, 1055 (9th Cir.

2007).

     Before the court are Plaintiff’s serial

“Objections” to the dismissal of this action, which are

jointly considered and construed as a Motion for

Reconsideration.     See ECF Nos. 5-8. Plaintiff’s

Objections raise numerous issues.       For instance,

Plaintiff refers to a state post-conviction petition,

S.P.P. No. 19-1-0002(2), and says that State and

federal officials have colluded to deny him due

process.   Plaintiff discusses his son’s death in 2015,

allegedly due to the negligence of Kaiser Permanente or

Maui Memorial Hospital staff and deliberate

indifference of prison officials, which is the basis

for this suit.    Plaintiff states that he was prevented

from attending a recent hearing before the Hawaii


05-16908 (9th Cir. 2007); Kehano v. State, No. 2:04-cv-00935 (D.
Ariz. Oct. 25, 2005) (dismissing for failure to state a claim),
aff’d, App. No. 05-17237 (9th Cir. 2006).

                                2
Medical Inquiry and Conciliation Panel (MICP), in MICP

No. 2018-060, regarding his son’s death, and was later

disciplined because he took a pen from a prison staff

member’s desk while waiting to connect with the MICP

hearing officers.

    Relevant to the dismissal of this action, Plaintiff

says that, although he “was not in imminent danger of

serious physical injury” when he brought this action,

he suffers from unidentified “mental and life

threatening medical issues” relating to his son’s 2015

death and his inability to attend the MICP hearing.

Plaintiff also alleges that he “corrected all 4 strikes

in the 9th Cir. Court of Appeals,” on or about Feb. 16,

2017.   ECF No. 8, PageID #40, 42.

    “A motion for reconsideration should not be

granted, absent highly unusual circumstances, unless

the district court is presented with newly discovered

evidence, committed clear error, or if there is an

intervening change in the controlling law,” and it “may

not be used to raise arguments or present evidence for

the first time when they could reasonably have been

raised earlier in the litigation.”   Marlyn

                            3
Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

F.3d 873, 880 (9th Cir. 2009) (internal quotations

marks, citations, and   emphasis omitted).

    First, Plaintiff admits that he was not in imminent

danger of serious physical injury when he brought this

action.   The court cannot reasonably infer that

Plaintiff was in imminent, physical jeopardy due to his

son’s alleged wrongful death in 2015, his inability to

attend the MICP hearing because he was incarcerated, or

his disciplinary sanction for taking a pen.

    Second, the court has carefully reviewed the

federal court’s judicial case database for evidence to

support Plaintiff’s allegation that he has “corrected”

his strikes.   This court remains convinced that

Plaintiff has accrued at least four strikes pursuant to

28 U.S.C. § 1915(g).    See supra,   n.1.   The “February

16, 2017” Ninth Circuit decision to which Plaintiff

apparently refers is an appellate order denying

Plaintiff’s application to file a second or successive

state petition for writ of habeas corpus in Kehano v.

Harrington, App. No. 16-73717 (9th Cir. 2016).      There



                             4
are no decisions showing that his strikes have been

absolved.

      Plaintiff may not proceed in forma pauperis in this

action, and there is no persuasive reason to reconsider

the February 6, 2019 Dismissal Order.                 Plaintiff’s

Objections, ECF Nos. 5-8, are overruled.                  The court

will take no further action on any documents filed

herein, regardless of whether Plaintiff submits a

filing fee, beyond processing a notice of appeal.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawaii; March 7, 2019.



                               /s/ Susan Oki Mollway
                              Susan Oki Mollway
                              United States District Judge




Kehano v. Harrington, et al., No. 19-cv-00018 SOM-KJM; PSA Recon ‘19




                                      5
